DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 11, 13, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bellar U.S. Patent Application Publication No. 2020/0122928.
Claim 1, Bellar teaches a lift gate apparatus Fig. 1 comprising: a movable conveyor device 100 configured to transition between a conveying position and a non-conveying position Fig. 1 to Fig. 3C; and a bracket 143 configured to bridge a gap between the movable conveyor device 101,102 and a fixed conveyor device 302, wherein the bracket 162 pivots and slides over (defined as upon) the fixed conveyor device 302 at 
Claim 4, Bellar teaches the fixed conveyor device 302 and the movable conveyor device 101,102 comprises at least one of conveyor rollers Fig. 3C or a conveyor belt or a slider pan.
Claim 5, Bellar teaches the bracket 162 rotates about a pivot point 160 to pivot the bracket 162 and extend it towards and over (upon) the fixed conveyor device 302 when the movable conveyor device 101,102 is transitioned from the conveying position to the non-conveying position Fig. 1 to Fig. 3C.
Claim 6, Bellar teaches the bracket 162 rotates about the pivot point 160 to pivot the bracket 162 and retract it away from the fixed conveyor device 302 when the movable conveyor device 101,102 is transitioned from the non-conveying position to the conveying position Fig. 1 to Fig. 3C.
Claims 7 amd 18, Bellar teaches the movable conveyor device 101,102 is lifted to at an angle of at least 90 degrees relative the fixed conveyor device 302 Fig. 3C.
Claims 10 and 20, Bellar teaches a locking mechanism 143 to lock the movable conveyor device 11,102 at one of the conveying positon or the non-conveying position P0021.
Claim 11, Bellar teaches the locking mechanism is a retractable spring pin 143 P0021.
Claim 13, Bellar teaches a conveyor system 300 comprising: a plurality of conveyor devices Fig. 2; and a lift gate apparatus Fig. 1 comprising: a first conveyor device 101,102 configured to be raised from a first position to a second position and lowered back from the second position to the first position Fig. 3C; and a bracket 160 attached to 
Claim 17, Bellar teaches the bracket 160 is configured to bridge a gap between the first conveyor device 101,102 and the second conveyor device 302 when the first conveyor device is in the first position Fig. 1.
Claim 19, Bellar teaches method for operating a lift gate apparatus Fig. 1 comprising: lifting a movable conveyor device 101,102 to transition between a conveying position and a non-conveying position relative to a fixed conveyor device 302 Fig. 1 to Fig. 3C; sliding a bracket 160  over the fixed conveyor device 302 when the movable conveyor device 101,102 is transitioned from the conveying position to the non-conveying position; and retracting the bracket 160 from the fixed conveyor device 302 when the movable conveyor device 101,102  is transitioned from the non-conveying position to the conveying position such that the bracket 160 bridges a gap between the movable conveyor device and the fixed conveyor device 302 P0028.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bellar U.S. Patent Application Publication No. 2020/0122928 in view of Chen U.S. Patent No. 5,568,857.
Claims 2 and 14, Bellar does not teach as Chen teaches a lifting mechanism 26 to lift the movable conveyor device 20 to the non-conveying position from the conveying position and lower the movable conveyor device 20 back to the conveying position C2 L20-45. It would be obvious to one of ordinary skill to use the mechanism of Chen into the invention of Bellar for additional control.
Claim 3, Bellar does not teach as Chen teaches the lifting mechanism 26 comprises a handle 27 and a pair of gas springs 26 C2 L20-45. It would be obvious to one of ordinary skill to use the mechanism of Chen into the invention of Bellar for additional control. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bellar U.S. Patent Application Publication No. 2020/0122928 in view of Grant U.S. Patent No. 4,047,625.
Claim 12, Bellar does not teach as Grant teaches a sensor 40,44 to determine if the movable conveyor device 26 is in the conveying position or the non-conveying position .

Allowable Subject Matter
Claims 8-9 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS